NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                              2009-1495


             OLE K. NILSSEN and GEO FOUNDATION, LTD.,

                                          Plaintiffs-Appellants,

                                  v.

                     WAL-MART STORES, INC.,

                                          Defendant-Appellee,
                                 and

                   COSTCO WHOLESALE CORP.,

                                          Defendant-Appellee,
                                 and

                        HOME DEPOT, INC.,

                                          Defendant,
                                 and

  MENARD, INC., ACE HARDWARE CORP., and TRUSERV CORPORATION,

                                          Defendants,
                                 and

                  LOWE’S HOME CENTERS, INC.,

                                          Defendant-Appellee,
                                 and

                        IKEA ILLINOIS, LLC,

                                          Defendant-Appellee.
        Leland W. Hutchinson, Jr., Freeborn & Peters LLP, of Chicago, Illinois, argued for
plaintiff-appellants. With him on the brief was Jonathan Hill.

       Kimball R. Anderson, Winston & Strawn LLP, of Chicago, Illinois, argued for all
defendants-appellees. With him on the brief for Lowe’s Home Centers, Inc. was Kathleen B.
Barry. On the brief for defendant-appellee Wal-Mart Stores, Inc. was Gary W. Smith, Posternak
Blankstein & Lund LLP, of Boston, Massachusetts. On the brief for defendant-appellee Costco
Wholesale Corp. was Anthony J. Fitzpatrick, Duane Morris LLP, of Boston, Massachusetts. Of
counsel was Christopher S. Kroon. On the brief for defendant-appellee Ikea Illinois, LLC was
Margaret M. Duncan, McDermott Will & Emery LLP, of Chicago, Illinois. With her on the brief
were Natalia V. Blinkova and Bureden J. Warren, of Washington, DC.

Appealed from: United States District Court for the Northern District of llinois

Judge Robert W. Gettleman




                                                 2
               NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                              2009-1495

             OLE K. NILSSEN and GEO FOUNDATION, LTD.,

                                                    Plaintiffs-Appellants,
                                   v.

                      WAL-MART STORES, INC.,

                                                    Defendant-Appellee,

                                  and

                    COSTCO WHOLESALE CORP.,


                                                    Defendant-Appellee,

                                  and

                         HOME DEPOT, INC.,

                                                    Defendant,

                                  and

   MENARD, INC., ACE HARDWARE CORP., and TRUSERV CORPORATION,

                                                   Defendants,

                                  and

                   LOWE’S HOME CENTERS, INC.,

                                                   Defendant-Appellee,

                                  and

                         IKEA ILLINOIS, LLC,

                                                   Defendant-Appellee.
                                  Judgment

ON APPEAL from the       United States District Court for the
                         Northern District of Illinois

in CASE NO(S).           04-CV-5363

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER, LOURIE, and LINN, Circuit Judges )


                         AFFIRMED. See Fed. Cir. R. 36.



                                         ENTERED BY ORDER OF THE COURT


DATED May 6, 2010                         /s/ Jan Horbaly
                                         Jan Horbaly, Clerk